Plaintiff in error, hereinafter called defendant, was convicted in the district court of Comanche county of a second and subsequent violation of the prohibitory liquor laws, and his punishment fixed by the court at a fine of $50 and costs and imprisonment in the state penitentiary for a period of one year.
Judgment was rendered in said cause on the 26th day of February, 1931. The appeal was filed in this court on the 17th day of June, 1931. No briefs have been filed and no appearance made for oral argument.
Where no briefs are filed, this court will examine the record for fundamental errors, and, where none appear, and the evidence supports the verdict of the jury, the cause will be affirmed. The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur. *Page 234